ACCEPTED
                                                                                          03-15-00455-CV
                                                                                                  7523462
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/23/2015 4:23:40 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                           CAUSE NO. 03-15-00455-CV

SCOTT P. OGLE,            §                         COURT OF APPEALS
                                                                FILED IN
                                                              3rd COURT OF APPEALS
    Appellant,            §                                        AUSTIN, TEXAS
                          §                                   10/23/2015 4:23:40 PM
                          §                                       JEFFREY D. KYLE
vs.                       §                   THIRD                    Clerk
                                                       JUDICIAL DISTRICT
                          §
                          §
MAELI HECTOR, A/K/A MAELI §
ARELLANO, A/K/A MAELI     §
JOHNSON,                  §
    Appellee.             §                         STATE OF TEXAS


  APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

      COMES NOW, Scott P. Ogle, Appellant herein, requesting a thirty (30) day

extension to file his Appellant’s Brief.

Appellant seeks a thirty day (30) day extension. Appellant’s brief is currently due

on October 23, 2015. Appellant has been unable to complete the brief as in the last

thirty (30) days Appellant has had three (3) hearings requiring consultation and

preparation, seven (7) mediations, fifteen (15) depositions, and preparation for a

jury trial in Harris County that the court removed from its docket the Friday before

the Monday trial.

      While significant time has been spent on this brief, Appellant respectfully

requests a thirty (30) day extension so that justice may be done.

                                              Respectfully submitted,
                                            LAW OFFICE OF SCOTT OGLE

                                            By: _/s/_Scott Ogle

                                            State Bar No. 00797170
                                            2028 W. Ben White Blvd.
                                            Austin, Texas 78704
                                            Telephone: (512) 442-8833
                                            Facsimile: (512) 442-3256
                                            soglelaw@peoplepc.com


                         CERTIFICATE OF CONFERENCE

       I certify that I attempted to confer with opposing counsel and opposing

counsel has not agreed to this Motion.

                                                    Scott Ogle

                                                    _/s/Scott Ogle

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has

been delivered to all counsel of record in accordance with the Texas Rules of Civil

Procedure, on this the 23rd day of October, 2015.


      Paul Batrice
      Law Office of Paul Batrice
      1114 Lost Creek Blvd., Suite 440
      Austin, Texas 78746
      Via email: paul@batricelawfirm.com
      Via facsimile: (512) 600-0217

                                                    Scott Ogle
                                                    _/s/Scott Ogle